UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA            :
                                              ORDER
          - against -               :
                                              03 Cr. 567 (DC)
CHEN TENG,                          :

                      Defendant.    :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

          In February 2004, following a string of armed

robberies, defendant Teng Chen pled guilty to four counts of

conspiracy to commit robbery in violation of 18 U.S.C. § 1951

and one count of brandishing a firearm in connection with a

Hobbs Act conspiracy to commit murder ("Count Four").     I

sentenced him to 192 months' imprisonment and five years'

supervised release.    Chen, who served his 192-month sentence and

has been on supervised release since June 30, 2017, now moves

pursuant to 28 U.S.C. § 2255 to vacate his conviction on Count

Four and to terminate his supervised release.    His motion is

granted, in both respects.

          As the government concedes, the crime charged in Count

Four -- which was based on the residual clause of 18 U.S.C. §

924(c)(3)(B) -- no longer constitutes a crime of violence and
therefore the conviction on Count Four must be vacated.    See

United States v. Davis, 139 S. Ct. 2319, 2324 (2019).

          Accordingly, the conviction on Count Four is VACATED

and Chen is resentenced to 192 months' imprisonment (concurrent)

and three years' supervised release (concurrent) on the

remaining counts.   The Court will enter an amended judgment

accordingly.   Moreover, as the government acknowledges, because

Chen paid his special assessment on Count Four, he is entitled

to a refund of $100.

          Because Chen has already completed this sentence, the

only remaining issue is whether his term of supervised release

should be terminated now.   I find that it should.

          First, had Chen been sentenced without Count Four, his

Guideline range would have been less than 192 months, a nd he

would likely have completed a three-year term of supervised

release long ago.   Second, Chen has already been on supervision

for nearly three years.   Third, Chen has not posed any problems

while on supervision, and he has demonstrated that early

termination would be in the interest of justice.

          Accordingly, the conviction on Count Four is VACATED,

Count Four is DISMISSED, Chen's request for early termination is

GRANTED, and his term of supervised release is TERMINATED

effective seven days from the date of this order.    Chen's




                                2
counsel shall contact the Court's finance department to provide

Chen's remittance information so that Chen can be sent a refund.

         SO ORDERED.

Dated:   New York, New York
         April 8, 2020

                                   ___s/Denny Chin______________
                                   DENNY CHIN
                                   United States Circuit Judge
                                   Sitting By Designation




                               3
